Citation Nr: 1605375	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-25 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for posterior tibial tendon dysfunction, claimed as flat feet/fallen arches.

2. Entitlement to a disability rating in excess of 20 percent for epicondylitis of the right elbow.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, attorney


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1991 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his September 2012 and April 2015 substantive appeals, the Veteran requested a hearing before the Board.  However, in June 2015, the Veteran's representative submitted a written statement indicating the Veteran wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.

In February 2008, the Veteran filed a formal claim of entitlement to a total disability rating based on individual unemployability (TDIU).  In June 2011, the Board remanded the Veteran's claim of entitlement to a TDIU for further development.  In a December 2012 rating decision, the RO granted entitlement to a TDIU, effective December 26, 2007.  In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a TDIU due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  On December 26, 2007, VA received the Veteran's informal claim seeking entitlement to an increased disability rating for his service-connected bilateral foot disability.  Along with that informal claim, the Veteran submitted copies of VA treatment records which also discussed the severity of his service-connected right arm disability.  Under Rice, the Veteran's claim for TDIU was part and parcel of his December 2007 increased rating claims.  The Board finds the evidence of record does not show any outstanding claim of entitlement to an increased disability rating or for entitlement to a TDIU prior to December 26, 2007.  Accordingly, as the RO granted entitlement to a TDIU effective the date of the Veteran's increased rating claims, the Board finds that pursuant to Rice, the benefit sought by the Veteran has been granted in full, and therefore the Veteran's claim of entitlement to a TDIU is no longer before the Board.  

This is a paperless file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include VA treatment records from the Miami VA Medical Center dated March 2004 to June 2012; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Bilateral Feet

In a January 2011 statement, the Veteran's representative argued the Veteran had to have a toe amputated due to his service-connected bilateral foot disability because it caused the Veteran instability and pain when he walks, and therefore caused the fall in which the Veteran's toe was injured and eventually needed to be amputated.  A December 2010 VA primary care note states the Veteran was treated for a laceration and partial amputation of his left pinky toe at Jackson Hospital.  On remand, the AOJ should make appropriate efforts to obtain the outstanding private treatment records.

The Veteran was last afforded a VA examination of his service-connected bilateral feet in January 2008.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, on remand, the AOJ should afford the Veteran a new VA examination to determine the current manifestations and severity of his service-connected posterior tibial tendon dysfunction, claimed as flat feet/fallen arches.


Right Arm

In a June 2011 remand, the Board found a claim of entitlement to an increased disability rating for the Veteran's service-connected right elbow disability had been raised by the record, and referred the claim to the AOJ.  To date, it does not appear the Veteran has been provided with notice under the Veterans Claims Assistance Act of 2000 (VCAA) regarding this claim.  On remand, the AOJ should provide the Veteran with the appropriate VCAA notice.

Upon VA examination in May 2012, the VA examiner noted the Veteran's reports regarding his in-service right elbow injury, as well as injuries and surgeries to the Veteran's right elbow after service, including for ulnar nerve transposition.  See also June 2009 primary care note; November 2005 PM&RS Consultation (Occupational Therapy Evaluation).  The May 2012 VA examiner noted the Veteran complained of constant right elbow pain, frequent muscle spasms of the lower arm which moves involuntarily, numbness on the dorsal surface of the lower arm which comes and goes, a weaker grip, that his fingers lock when he tries to grasp a small object, and pain with pronation and supination.  Upon a November 2005 VA occupational therapy evaluation, range of motion testing of the right upper extremity revealed limited flexion in some of the Veteran's fingers, an inability to flex the fourth and fifth digits of the right hand on command, and limited range of motion in the elbow as evidenced by elbow contracture.  Strength was decreased throughout the entire right upper extremity, and the Veteran reported pain with all use of the right upper extremity.  A July 2008 VA primary care note indicated the Veteran continued to report numbness, tingling, and pain to his right hand, he had decreased strength and grip strength, and difficulty with pronation and supination.

The Veteran's service-connected epicondylitis of the right elbow is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024-5208 (2015), analogous to flexion of the forearm limited to 100 degrees and limitation of extension to 45 degrees.  However, 38 C.F.R. § 4.71a, Diagnostic Code 5213 includes a Note which states, "In all the forearm and wrist injuries, codes 5205 through 5213, multiple impaired finger movements due to tendon tie-up, muscle or nerve injury, are to be separately rated and combined not to exceed rating for loss of use of hand.  

As the evidence of record includes various complaints by the Veteran regarding his right upper extremity, but is unclear as to whether these symptoms are related to his service-connected disability, or to a post-service injury which may have been related to or aggravated the Veteran's service-connected disability, on remand, the AOJ should afford the Veteran a new VA examination to determine the current manifestations and severity of all right upper extremity symptoms related to the Veteran's service-connected epicondylitis of the right elbow.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice, including notice regarding his claim of entitlement to an increased disability rating for epicondylitis of the right elbow.

2. The AOJ should ask the Veteran to identify all private treatment related to his bilateral foot disability and/or his right arm disability.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Jackson Hospital beginning in December 2010 regarding the Veteran's injury and amputation of a toe.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should document this in the evidentiary record, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should obtain all of the Veteran's outstanding VA treatment records from November 2014 to present.  All obtained records should be associated with the evidentiary record.

4. After #2 and #3 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected posterior tibial tendon dysfunction, claimed as flat feet/fallen arches.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should provide the following information:

a) The examiner should describe all pertinent symptomatology associated with the Veteran's bilateral foot disability(ites).  

b) The examiner should also address the contention by the Veteran's representative that the amputation of the Veteran's left pinky toe in December 2010 was due to his service-connected bilateral foot disability because it causes the Veteran pain and instability when walking, and thus caused the fall in which his toe was injured and eventually needed to be amputated.  See January 2011 attorney statement.

The complete rationale for all opinions should be set forth.  

5. After #1, #2, and #3 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected epicondylitis of the right elbow.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should provide the following information:

a) The examiner should describe all pertinent symptomatology associated with the Veteran's epicondylitis of the right elbow.  

b) The examiner is asked to specifically address the Veteran's reported in-service elbow injury, as well as the injuries and surgeries to his right upper extremity after service, to include for ulnar nerve transposition.  The examiner is asked to clarify whether these injuries and/or surgeries were related to the Veteran's service-connected epicondylitis of the right elbow, or whether they aggravated the epicondylitis of the right elbow which is directly related to his active duty service.  See March 2004 rating decision.  

c) The examiner is asked to clarify which of the Veteran's reported right upper extremity symptoms are related to his service-connected condition, to include due to injuries related to his service-connected condition, or an aggravation of the service-connected condition by post-service injuries and/or surgeries.  These symptoms include, but are not limited to: constant pain; frequent muscle spasms of the lower arm which moves involuntarily; numbness and/or tingling down to the right hand; diminished grip strength; fingers locking when the Veteran tries to grasp a small object; pain and/or difficulty with pronation and supination; limited flexion in some of the Veteran's fingers; an inability to flex the fourth and fifth digits of the right hand on command; and limited range of motion in the elbow as evidenced by elbow contracture.  See, e.g., May 2012 VA examination report; June 2009 primary care note; July 2008 primary care note; November 2005 PM&RS Consultation (Occupational Therapy Evaluation).

The complete rationale for all opinions should be set forth.  

6. After the above development has been completed, readjudicate the claims.  The AOJ is asked to specifically consider the contention of the Veteran's representative that the Veteran's bilateral foot disability should be evaluated based upon the lack of usefulness of the lower extremities, and upon the effects of the disability upon the Veteran's ordinary activity.  See January 2011 attorney statement.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

